 



EXHIBIT 10.3
APAC CUSTOMER SERVICES, INC.
AMENDED AND RESTATED 2005 INCENTIVE STOCK PLAN
EFFECTIVE APRIL 4, 2007

 



--------------------------------------------------------------------------------



 



APAC CUSTOMER SERVICES, INC.
AMENDED AND RESTATED 2005 INCENTIVE STOCK PLAN
     1. Purpose. APAC Customer Services, Inc. (the “Company”) established the
APAC CUSTOMER SERVICES, INC. 2005 Incentive Stock Plan (the “Plan”) effective as
of June 3, 2005, and hereby amends the Plan by this restatement, to provide
incentives to attract and retain highly competent persons as officers and key
employees of the Company and its Subsidiaries and members of its Board of
Directors as well as independent contractors providing consulting or advisory
services to the Company, by providing them opportunities to acquire shares of
Common Stock and to receive monetary payments based on the value of such shares
pursuant to the Awards described herein. The Plan is the successor to the
Predecessor Plan.
     2. Definitions.
          (a) “Award” means, Stock Options (including Incentive Stock Options),
Stock Appreciation Rights, Restricted Stock or Restricted Stock Unit awards,
Performance Share or Performance Unit awards, Dividend or Dividend Equivalent
Rights, Stock Awards, MIP Awards, Director Options, or other awards (“Other
Incentive Awards”), that are valued in whole or in part by reference to, or are
otherwise based on, Common Stock or other factors, all on a stand-alone,
combination or tandem basis, as described in or granted under the Plan.
          (b) “Award Agreement” means a writing provided by the Company to each
Participant setting forth the terms and conditions of each Award made under the
Plan.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Change of Control” shall be deemed to have occurred upon the
happening of any of the following events:
          (i) A tender offer shall be made and consummated for the ownership of
more than 50% of the outstanding voting securities of the Company;
          (ii) The Company shall be merged or consolidated with another
corporation and as a result of such merger or consolidation less than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the former shareholders of the Company, as the same
shall have existed immediately prior to such merger or consolidation;
          (iii) The Company shall sell all or substantially all of its assets to
another corporation which is not a wholly-owned Subsidiary or affiliate;
          (iv) As the result of, or in connection with, any contested election
for the Board of Directors of the Company, or any tender or exchange offer,

 



--------------------------------------------------------------------------------



 



merger or business combination or sale of assets, or any combination of the
foregoing (a “Transaction”), the persons who were Directors of the Company
before the Transaction shall cease to constitute a majority of the Board of
Directors of the Company, or any successor thereto; or
          (v) A person, within the meaning of Section 3(a)(9) or of
Section 13(d)(3) (as in effect on the date hereof) of the Securities Exchange
Act of 1934 (“Exchange Act”), other than any employee benefit plan then
maintained by the Company, shall acquire more than 50% of the outstanding voting
securities of the Company (whether, directly, indirectly, beneficially or of
record). For purposes hereof, ownership of voting securities shall take into
account and shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to the Exchange
Act.
     Notwithstanding the foregoing, (A) a Change in Control will not occur for
purposes of the Plan merely due to the death of Theodore G. Schwartz, or as a
result of the acquisition by Theodore G. Schwartz, alone or with one or more
affiliates or associates, as defined in the Exchange Act, of securities of the
Company, as part of a going-private transaction or otherwise, unless
Mr. Schwartz or his affiliates, associates, family members or trusts for the
benefit of family members (collectively, the “Schwartz Entities”) do not
control, directly or indirectly, at least twenty-seven percent (27%) of the
resulting entity, and (B) if the Schwartz Entities control, directly or
indirectly, less than twenty-seven (27%) percent of the Company’s voting
securities while it is a public company, then “33 1/3%” shall be substituted for
“50%” in clauses (i) and (v) of this Section 1(d), and “66 2/3%” shall be
substituted for “50%” in clause (ii) of this Section 1(d).
          (e) “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
          (f) “Committee” means the Compensation Committee of the Board or such
other committee of the Board as may be designated by the Board from time to time
to administer the Plan. Unless the Board otherwise determines, and such
determination is reduced to writing articulating the reasons for such
determination, the Committee shall at all times be comprised of not less than
two members, each of whom shall qualify as (i) a “Non-Employee Director” within
the meaning of Rule 16b-3(b)(3) (or any successor rule) under the Exchange Act,
(ii) an “outside director” within the meaning of Section 162(m) of the Code and
the regulations thereunder (or any successor law or regulation), and (iii) an
“independent director” as such term is defined or used by the rules of the
exchange or system on which Common Stock is listed.
          (g) “Common Stock” means the Common Stock, $0.01 par value, of the
Company.
          (h) “Company” means APAC Customer Services, Inc., an Illinois
corporation, and any successor thereto.

-2-



--------------------------------------------------------------------------------



 



          (i) “Director” means a member of the Board.
          (j) “Director Plan” means the former APAC Teleservices, Inc. Amended
and Restated 1995 Non-Employee Director Stock Option Plan, which plan previously
was merged into the Predecessor Plan.
          (k) “Director Option” has the meaning specified in Section 6(i).
          (l) “Dividend or Dividend Equivalent Rights” has the meaning specified
in Section 6(f).
          (m) “Effective Date” has the meaning specified in Section 18.
          (n) “Employee” means an employee of the Company or a Subsidiary.
          (o) “Fair Market Value” means the closing sales price on the NASDAQ
Stock Market on the relevant valuation date or, if there were no sales on the
valuation date, on the next preceding date on which such selling prices were
recorded; provided, if Common Stock is not at any time readily tradable on a
national securities exchange or other market system, “Fair Market Value” shall
mean the amount determined in good faith by the Committee as the fair market
value of the Common Stock of the Company.
          (p) “Incentive Stock Option” has the meaning specified in
Section 6(b).
          (q) “Independent Contractor” means an independent contractor providing
consulting or advisory services to the Company at any time or from time to time.
          (r) “Other Incentive Award” has the meaning specified in Section 2(a).
          (s) “MIP Award” has the meaning specified in Section 6(h).
          (t) “Non-Employee Director” means a member of the Board who is not an
Employee of the Company or any Subsidiary.
          (u) “Participant” means an Employee, Non-Employee Director or
Independent Contractor who has been granted an Award under the Plan, including
the Predecessor Plan.
          (v) “Performance-Based Award” has the meaning specified in Section 7.
          (w) “Performance Criteria” has the meaning specified in Section 7.
          (x) “Performance Share” has the meaning specified in Section 6(d).
          (y) “Performance Unit” has the meaning specified in Section 6(e).

-3-



--------------------------------------------------------------------------------



 



          (z) “Plan” means this APAC Customer Services, Inc. Incentive Stock
Plan, as amended from time to time.
          (aa) “Plan Year” means a twelve-month period beginning on the first
day of each fiscal year of the Company.
          (bb) “Predecessor Plan” means the Company’s Second Amended and
Restated 1995 Incentive Stock Plan.
          (cc) “Previously-Acquired Shares” means shares of Common Stock
acquired by the Participant or any beneficiary of Participant other than
pursuant to an Award under the Plan, the Predecessor Plan or any similar plan
maintained by the Company, or if so acquired under the Plan, the Predecessor
Plan or such other plan, and such shares of Common Stock have been held for a
period of not less than six months or such shorter period as the Committee may
permit (or such longer period as may be required to avoid a charge to earnings
for financial reporting purposes).
          (dd) “Restriction Period” means a period of time beginning as of the
date upon which an Award subject to restrictions or forfeiture provisions is
made pursuant to the Plan and ending as of the date upon which the Common Stock
subject to such Award is no longer restricted or subject to forfeiture
provisions.
          (ee) “Restricted Share” has the meaning specified in Section 6(d).
          (ff) “Restricted Unit” has the meaning specified in Section 6(e).
          (gg) “Stock Appreciation Right” has the meaning specified in
Section 6(c).
          (hh) “Stock Award” has the meaning specified in Section 6(g).
          (ii) “Stock Option” has the meaning specified in Section 6(a).
          (jj) “Subsidiary” means any corporation or other entity, whether
domestic or foreign, in which the Company has or obtains, directly or
indirectly, a proprietary interest of at least 50% by reason of stock ownership
or otherwise.
     3. Eligibility. Any Employee, Non-Employee Director or Independent
Contractor selected by the Committee is eligible to receive an Award.
Designation of a Participant in any year shall not require the Committee to
designate such person to receive an Award in any other year or, once designated,
to receive the same type or amount of Awards as granted to the Participant in
any year.
     4. Plan Administration.
          (a) Authority. Except as otherwise determined by the Board, the Plan
shall be administered by the Committee. The Committee shall make determinations
with respect to the participation of Employees, Non-Employee Directors and

-4-



--------------------------------------------------------------------------------



 




Independent Contractors in the Plan and, except as otherwise required by law or
the Plan, the type and amount of Awards, the terms of Awards, including vesting
schedules, price, length of relevant performance, Restriction Period, option
period, dividend rights, post-retirement and termination rights, payment
alternatives such as cash, stock, contingent awards or other means of payment
consistent with the purposes of the Plan, and such other terms and conditions as
the Committee deems appropriate. For such purposes, the Committee may reprice or
otherwise decrease the exercise price applicable to any outstanding Stock
Option, cancel a Stock Option or Stock Appreciation Right when its exercise
price exceeds the Fair Market Value of the underlying Common Stock in exchange
for another Stock Option or Stock Appreciation Right, or other action that is
treated as a repricing under generally accepted accounting principles, whether
or not in connection with an adjustment contemplated by Section 11.
          (b) Determinations.
          (i) The Committee shall have authority to supply any omission, correct
any defect, or reconcile any inconsistency in the Plan in such manner and to
such extent as it shall deem appropriate in its sole discretion to carry the
same into effect; to issue administrative guidelines as an aid to administer the
Plan and make changes in such guidelines as it from time to time deems proper;
to establish such rules and regulations as it deems necessary for the proper
administration of the Plan, to interpret and construe the provisions of the Plan
and the Award Agreements; to decide all questions of fact arising in its
application; to the extent permitted under the Plan, grant waivers of Plan
terms, conditions, restrictions, and limitations; to accelerate the
exercisability of any Stock Option, Incentive Stock Option or Stock Appreciation
Right and the elimination of any restrictions on any Restricted Stock,
Restricted Stock Unit, Performance Share or Performance Unit Award, when such
action or actions would be in the best interest of the Company; and to make all
other determinations pursuant to any Plan provision or Award Agreement which
shall be final and binding on all persons.
          (ii) The Committee may act only by a majority of its members. Any
determination of the Committee may be made, without a meeting, by a writing or
writings signed by all of the members of the Committee. In addition, the
Committee may authorize any one or more of its members to execute and deliver
documents on behalf of the Committee.
          (iii) To the extent deemed necessary or advisable for purposes of
Section 16 of the Exchange Act or Section 162(m) of the Code, a member or
members of the Committee may recuse himself or themselves from any action, in
which case action taken by the majority of the remaining members shall
constitute action by the Committee.
          (c) Delegation. To the extent permitted by applicable law, the
Committee may, by a resolution adopted by the Committee, authorize one or more
officers of the Company to do one or more of the following: (i) designate
officers and

-5-



--------------------------------------------------------------------------------



 




other Employees, Non-Employee Directors, and Independent Contractors of the
Company to be Participants to receive an Award under the Plan, (ii) determine
the amount, terms, conditions, and form of any such Awards and (iii) take such
other actions which the Committee is authorized to take under the Plan;
provided, however, that the resolution so authorizing such Participant shall
specify the total number of shares of Common Stock or the amount of cash payable
under such Awards which such Participant may be so awarded; provided, further,
that the Committee may not delegate to any person the authority to grant Awards
to, or take other action with respect to, Participants who at the time of such
Awards or action are subject to Section 16 of the Exchange Act or are “covered
employees” as defined in Section 162(m) of the Code. Further, the Committee may
not authorize an officer to designate himself or herself as a recipient of any
such Awards. To the extent deemed necessary or advisable for purposes of
Section 16 of the Exchange Act or otherwise, the Board may act as the Committee
hereunder.
          (d) Liability; Indemnification. No member of the Board, no member of
the Committee and no Employee shall be liable for any act or failure to act
hereunder, except in circumstances involving his bad faith, gross negligence or
fraud, or for any act or failure to act hereunder by any other member or
employee or by any agent to whom duties in connection with the administration of
the Plan have been delegated. The Company shall indemnify members of the
Committee and any agent of the Committee who is an Employee, against any and all
liabilities or expenses to which they may be subjected by reason of any act or
failure to act with respect to their duties on behalf of the Plan, except in
circumstances involving such person’s bad faith, gross negligence or willful
misconduct.
     5. Stock Subject to the Plan.
          (a) Available Shares. The stock subject to the provisions of the Plan
may be shares of authorized but unissued Common Stock, treasury shares held by
the Company or any Subsidiary, or shares acquired by the Company through open
market purchases or otherwise. Subject to adjustment in accordance with the
provisions of Section 11, the total number of shares of Common Stock which may
be issued under the Plan shall not exceed the number of shares under the
Predecessor Plan heretofore authorized for issuance and not previously issued
and not issued after the Effective Date (or which, after the Effective Date,
become available as provided herein). To the extent that shares of Common Stock
subject to an outstanding Award or an award under the Predecessor Plan are not
issued by reason of the forfeiture, termination, surrender, cancellation or
expiration while unexercised of such award, by reason of the tendering or
withholding of shares (by either actual delivery or by attestation) to pay all
or a portion of the purchase price or to satisfy all or a portion of the tax
withholding obligations relating to such an Award under the Plan or award under
the Predecessor Plan, by reason of being settled in cash in lieu of Common Stock
or settled in a manner such that some or all of the shares covered by the Award
are not issued to a Participant, or being exchanged for an Award under the Plan
that does not involve Common Stock, then such shares shall immediately again be
available for issuance under the Plan. The foregoing provisions of this Section
5(a) to the contrary

-6-



--------------------------------------------------------------------------------



 



notwithstanding, no shares attributable to the Director Plan may be subject to
Incentive Stock Option Awards under the Plan. The Committee may from time to
time adopt and observe such procedures concerning the counting of shares against
the Plan maximum as it may deem appropriate. Shares of Common Stock issued in
connection with awards that are assumed, converted or substituted pursuant to a
merger, acquisition or similar transaction entered into by the Company or any of
its Subsidiaries shall not reduce the number of shares of Common Stock available
under the Plan.
          (b) Limitations. Subject to Section 11, the maximum number of shares
of Common Stock that may be covered by Awards granted under the Plan to any
single Participant during any one Plan Year shall be 1,000,000 shares; provided,
any Awards or portion of Awards that are cancelled or repriced shall continue to
be counted in determining such maximum aggregate number of shares of Common
Stock that may be granted to any single Participant. If an Award is granted in
tandem with a Stock Appreciation Right, such that the exercise of the Award
right or Stock Appreciation Right with respect to a share of Common Stock
cancels the tandem Stock Appreciation Right or Award right, respectively, with
respect to such share, the tandem Award right and Stock Appreciation Right with
respect to each share of Common Stock shall be counted as covering but one share
of Common Stock for purposes of applying the limitations of this paragraph (b).
     6. Awards under the Plan. As the Committee may determine, the following
types of Awards may be granted under the Plan on a stand alone, combination or
tandem basis:
          (a) Stock Option. A right to buy a specified number of shares of
Common Stock at a fixed exercise price during a specified time, all as the
Committee may determine; provided that the exercise price of any Stock Option
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such Award; and, provided, further, that in no event
shall the term of any Stock Option extend to a date which is more than ten years
after the date of grant of such Award.
          (b) Incentive Stock Option. A right to buy a specified number of
shares of Common Stock at a fixed exercise price during a specified time, all as
the Committee may determine; provided that Incentive Stock Options shall be
awarded only to Participants who are Employees of the Company or one of its
subsidiaries (under Section 424(f) of the Code), have an exercise price that is
not less than 100% Fair Market Value of a share of Common Stock on the date of
grant of such Award and a term that extends to a date that is not more than ten
years after the date of grant of such Award. An Award in the form of an
Incentive Stock Option shall otherwise comply with all requirements of
Section 422 of the Code or any successor Section of the Code as it may be
amended from time to time. Options granted as Incentive Stock Options that at
any time fail to satisfy the requirements of Section 422 of the Code shall
thereafter constitute Stock Options other than Incentive Stock Options without
action by the Committee.

-7-



--------------------------------------------------------------------------------



 



          (c) Stock Appreciation Right. A right to receive the excess of the
Fair Market Value of a share of Common Stock on the date the Stock Appreciation
Right is exercised over the Fair Market Value of a share of Common Stock on the
date the Stock Appreciation Right was granted, payable in shares of Common
Stock, in cash or a combination of Common Stock and cash, in accordance with the
terms of the Award.
          (d) Restricted Shares and Performance Shares. A transfer of Common
Stock to a Participant, subject to such restrictions on transfer or other
incidents of ownership, or in the case of Performance Shares subject to
performance standards established pursuant to Section 7 below, for such periods
of time as the Committee may determine. The terms of a Performance Share Award
also may provide for payment in cash or a combination of Common Stock and cash.
          (e) Restricted Units and Performance Units. A fixed or variable share
or dollar denominated unit subject to such conditions of vesting, and time of
payment, or in the case of Performance Share Units, performance standards
established pursuant to Section 7 below, as the Committee may determine, which
are valued at the Committee’s discretion in whole or in part by reference to, or
otherwise based on, the Fair Market Value of a share of Common Stock and which
may be paid in Common Stock, cash or in a combination of Common Stock and cash.
          (f) Dividend or Dividend Equivalent Right. A right to receive
dividends or their equivalent in value, equal to the amount of the dividend
actually paid with respect to one share of Common Stock, which shall be payable
in Common Stock, cash or in a combination of Common Stock and cash with respect
to any new or previously existing Award, as the Committee shall determine.
          (g) Stock Award. An unrestricted transfer of ownership of Common
Stock.
          (h) MIP Awards. A Stock Award, Restricted Stock Award or a Restricted
Stock Unit Award, together with or without an Award of Dividend or Dividend
Equivalent Rights, or a Stock Option Award, as payment for an award granted and
earned under the Company’s Management Incentive Plan, as amended and restated
effective January 3, 2005 and as may be amended thereafter from time to time
(subject to shareholder approval as provided thereunder and at Section 14
hereunder).
          (i) Director Options. As a component of a Non-Employee Director’s
compensation for services as a member of the Board, a Stock Option Award (other
than an Incentive Stock Option), to purchase shares of Common Stock of the
Company at an exercise price equal to the Fair Market Value of Common Stock on
the date of the Award, and providing such terms and conditions as determined by
the Committee. Nothing contained in this Section 6(i) shall limit or otherwise
prohibit the Committee from granting to Directors other Awards, including Stock
Option Awards, with terms inconsistent with the requirements of this
Section 6(i). With respect to Director Option Awards granted under this
Section 6(i):

-8-



--------------------------------------------------------------------------------



 



          (i) No Director Option may be exercised during the first year
following the date such option was granted. Thereafter, each Director Option may
be exercised:
          (A) to a maximum cumulative extent of one-third (1/3) of the total
shares covered by the option on or after the first anniversary of the date the
option was granted;
          (B) to a maximum cumulative extent of two-thirds (2/3) of the total
shares covered by the option on or after the second anniversary of the date the
option was granted; and
          (C) to a maximum cumulative extent of 100% of the total option shares
on or after the third anniversary of the date the option was granted.
Notwithstanding the above limitations, any Director Option granted under the
Plan shall become fully exercisable upon the death of the Non-Employee Director
while serving on the Board or upon the retirement of the Non-Employee Director.
For these purposes, “retirement” means a Non-Employee Director’s termination of
Service on or after the date on which the Non-Employee Director’s age plus
service as a member of the Board equals or exceeds 62, provided that the
Non-Employee Director has attained age 50 and has served as a member of the
Board for not less than six years, or at any time with the consent of the Board.
“Service” shall mean (i) an employee-employer relationship between the
Non-Employee Director and the Company or any of its subsidiaries, (ii) service
to the Company or any of its subsidiaries provided by the Non-Employee Director
as a member of the Company’s or such Subsidiary’s Board of Directors, or
(iii) service by the Non-Employee Director as a consultant or independent
contractor. Non-Employee Director will not be treated as terminating Service
(A) where there is a simultaneous reemployment or continuing employment of the
Non-Employee Director by the Company or any of its subsidiaries, (B) where there
is a simultaneous establishment of a consulting relationship or continuing
consulting relationship between the Non-Employee Director and the Company or any
of its subsidiaries, or (C) if the Non-Employee Director continues to serve as a
member of the Board of Directors of the Company or any of its subsidiaries after
the termination of an employee-employer or consulting relationship, in which
case, the Non-Employee Director’s Service will cease on the date the
Non-Employee Director no longer is employed by the Company or any of its
subsidiaries, no longer performs services as a consultant, and is no longer a
member of the Board of Directors of the Company or any of its subsidiaries. The
Committee, in its sole discretion, shall determine the effect of all matters and
questions relating to terminations of Service, including, but not by way of
limitation, the question of whether a particular leave of absence constitutes a
termination of Service.

-9-



--------------------------------------------------------------------------------



 



          (ii) Any Director Option may not be exercised after the earliest to
occur of the following events: (A) after the fifth anniversary of the
termination of the Non-Employee Director’s Service (as defined above) for any
reason (and, subject to Section 15(d), then only to the extent that the
Non-Employee Director could have exercised such option on the date of
termination); or (B) more than ten (10) years after the date the option is
granted.
          (j) Other Incentive Awards. Other Incentive Awards which are related
to or serve a similar function to those Awards set forth in this Section 6,
including, but not limited to, Other Incentive Awards related to the
establishment or acquisition by the Company or any Subsidiary of a new or
start-up business or facility.
     7. Performance-Based Awards. The Committee may from time to time, establish
Performance Criteria with respect to an Award (a “Performance-Based Award”). The
Performance Criteria or standards for an Award shall be determined by the
Committee in writing, shall be measured for achievement or satisfaction during
the period in which the Committee permitted such Participant to satisfy or
achieve such Performance Criteria and may be absolute in their terms or measured
against or in relationship to other companies comparably, similarly or otherwise
situated or other external or internal measure and may be based on or adjusted
for any other objective goals, events, or occurrences established by the
Committee, provided that such criteria or standards relate to one or more of the
following: (a) earnings before interest, taxes, depreciation and amortization,
(b) revenue, (c) sales, (d) earnings per share, (e) funds from operations,
(f) pretax income before allocation of corporate overhead and bonus, (g) budget,
(h) cash flow, (i) net income, (j) division, group or corporate financial goals,
(k) appreciation in or maintenance of the price of the Stock or any other
publicly traded securities of the Company, (l) dividends, (m) total shareholder
return, (n) return on shareholders’ equity, (o) return on assets, (p) return on
investment, (q) internal rate of return, (r) attainment of strategic and
operational initiatives, (s) market share, (t) operating margin, (u) profit
margin, (v) gross profits, (w) earnings before interest and taxes, (x) economic
value-added models, (y) comparisons with various stock market indices,
(z) increase in number of customers, and (aa) reductions in costs, as determined
by the Committee. Such Performance Criteria may be particular to a line of
business, Subsidiary or other unit or the Company generally, and may, but need
not be, based upon a change or an increase or positive result. In interpreting
Plan provisions applicable to Performance Criteria and to Performance-Based
Awards to Participants who are “covered employees” under Section 162(m) of the
Code, it is the intent of the Plan to conform with the standards of Section
162(m) of the Code and the regulations thereunder. The Committee in establishing
Performance Criteria applicable to such Performance-Based Awards, and in
interpreting the Plan, shall be guided by such standards, including, but not
limited to providing that the Performance-Based Award shall be paid, vested or
otherwise delivered solely as a function of attainment of objective Performance
Criteria based on one or more of the specific factors set forth in this
Section 7 established by the Committee not later than 90 days after the period
of service applicable to the Award has commenced (or, if such period of service
is less than one year, not later than the date on which 25% of such period has
elapsed).

-10-



--------------------------------------------------------------------------------



 



Pursuant to such standards, the Committee may reduce, but not increase, the
amount so vested, paid or delivered.
     8. Award Agreements. Each Award under the Plan shall be evidenced by an
Award Agreement. Delivery of an Award Agreement to each Participant shall
constitute an agreement, subject to Section 9 hereof, between the Company and
the Participant as to the terms and conditions of the Award; provided, that, in
the event of any conflict between a provision of the Plan and any provision of
an Award Agreement, the provision of the Plan shall prevail.
     9. Other Terms and Conditions.
          (a) No Assignment; Limited Transferability of Stock Options. Except as
provided below, no Award granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, otherwise than by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
the Committee may, in its discretion, authorize all or a portion of the Stock
Options (other than Incentive Stock Options) granted to a Participant to be on
terms which permit transfer by such Participant to:
          (i) the spouse, children or grandchildren of the Participant
(“Immediate Family Members”);
          (ii) a trust or trusts for the exclusive benefit of such Immediate
Family Members; or
          (iii) a partnership in which such Immediate Family Members are the
only partners, provided that:
          (A) there may be no consideration for any such transfer;
          (B) the Award Agreement pursuant to which such Stock Options are
granted expressly provides for transferability in a manner consistent with this
Section 9(a); and
          (C) subsequent transfers of transferred Stock Options shall be
prohibited except those in accordance with this Section 9(a).
          Following transfer, any such Stock Options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that for purposes of this Section 9(a) hereof the term
“Participant” shall be deemed to refer to the transferee. The provisions of the
Stock Option relating to the period of exercisability and expiration of the
Stock Option shall continue to be applied with respect to the original
Participant, and the Stock Options shall be exercisable or received by the
transferee only to the extent, and for the periods, set forth in said Stock
Option.

-11-



--------------------------------------------------------------------------------



 



          (b) Beneficiary Designation. Each Participant under the Plan may name,
from time to time, any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in case of his death before he receives any or all of such benefit. Each
designation will revoke all prior designations by the same Participant, shall be
in a form prescribed by the Committee, and will be effective only when filed by
the Participant in writing with the Committee during his lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant’s
death shall be paid to his estate.
          (c) Termination of Employment. The disposition of the grant of each
Award in the event of the retirement, disability, death or other termination of
a Participant’s employment or service to the Company as an Independent
Contractor or Director shall be as determined by the Committee and set forth in
the Award Agreement.
          (d) Predecessor Plan Awards. Unless expressly provided otherwise by
the Committee, references to the “Plan” set forth in any agreement representing
an award granted under the Predecessor Plan prior to the Effective Date shall
refer to the terms of the Predecessor Plan.
          (e) Rights as a Shareholder. A Participant shall have no rights as a
stockholder with respect to shares covered by an Award until the date the
Participant or his nominee, guardian or legal representative is the holder of
record; provided, however, that Participants holding Restricted Shares may
exercise full voting rights with respect to those shares during the Restriction
Period. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.
          (f) Dividends and Dividend Equivalents. Dividend and Dividend
Equivalent Rights may be extended to and made a part of any Award, subject to
such terms, conditions and restrictions as the Committee may establish. The
Committee may also establish rules and procedures for the crediting of Dividend
Equivalents for Awards.
          (g) Payments by Participants. The Committee may determine that Awards
for which a payment is due from a Participant may be payable: (i) via personal
check, bank draft, money order, certified check, or cashier’s check payable to
the order of the Company or by money transfers or direct account debits;
(ii) through the delivery or deemed delivery based on attestation to the
ownership of Previously Acquired Shares of Common Stock with a Fair Market Value
equal to the total payment due from

-12-



--------------------------------------------------------------------------------



 




the Participant, or delivery by the Participant of a written attestation of the
same; or (iii) a copy of irrevocable instructions to a broker to promptly
deliver to the Company the amount of proceeds from a sale of Shares equal to the
exercise price. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms;
provided, such payment pursuant to clause (iii) shall be subject to compliance
with Federal Reserve Board Regulation T, federal and state securities laws and
trading policies established by the Company and applicable to the Participant.
          (h) Withholding. Except as otherwise provided by the Committee in the
Award Agreement or otherwise (i) the deduction of withholding and any other
taxes required by law shall be made from all amounts paid in cash, and (ii) in
the case of the exercise of Stock Options or payments of Awards in shares of
Common Stock, the Participant shall be required to pay the amount of any taxes
required to be withheld in cash prior to receipt of such stock, or
alternatively, to elect to have a number of shares the Fair Market Value of
which equals the amount required to be withheld deducted from the shares to be
received upon such exercise or payment or deliver such number of
Previously-Acquired Shares of Common Stock. In no event shall such withholding
amount exceed the minimum amount required by law to be withheld.
          (i) Other Restrictions. The Committee shall impose such other
restrictions on any Awards granted pursuant to the Plan as it may deem
advisable, including, without limitation, restrictions under applicable Federal
or state securities laws, post-vesting or exercise holding periods, or
requirements to comply with restrictive covenants, and may legend the
certificates issued in connection with an Award to give appropriate notice of
any such restrictions.
          (j) Compliance with Code Section 409A. To the extent that any Awards
become subject to Code Section 409A, it is intended that such Awards be in
compliance with Code Section 409A and the terms of the Plan and any Award
Agreement shall be construed, to the fullest extent possible, to be in
compliance with Code Section 409A.
     10. Amendments, Modification and Termination.
          (a) The Plan. The Board may at any time and from time to time, alter,
amend, suspend or terminate the Plan in whole or in part, subject to any
requirement of shareholder approval imposed by applicable law, rule or
regulation. No termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Participant holding such Award.
          (b) Award Agreements. The Committee may amend or modify any Award
Agreement at any time, provided that if the amendment or modification adversely
affects the Participant, such amendment or modification shall be by mutual
agreement between the Committee and the Participant or such other persons as may
then have an interest therein. In addition, and subject to shareholder approval
in accordance with

-13-



--------------------------------------------------------------------------------



 




Section 14(c), by mutual agreement between the Committee and a Participant or
such other persons as may then have an interest therein, Awards may be granted
to a Participant in substitution and exchange for, and in cancellation of, any
Awards previously granted to such Participant under the Plan, or any award
previously granted to such Participant under any other present or future plan of
the Company or any present or future plan of an entity which (i) is purchased by
the Company, (ii) purchases the Company, or (iii) merges into or with the
Company.
     11. Adjustment. The aggregate number of shares of Common Stock as to which
Awards may be granted to Participants, the number of shares of Common Stock set
forth in the limitations in Section 5(b), the number of shares of Common Stock
covered by each outstanding Award, and the price per share of Common Stock in
each such Award, shall all be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a
subdivision, consolidation or split of shares or other capital adjustment, or
the payment of a stock dividend or other increase or decrease in such shares,
effected without receipt of consideration by the Company, or other change in
corporate or capital structure; provided, however, that:
          (a) any fractional shares resulting from any such adjustment shall be
eliminated;
          (b) that with respect to Awards that may be subject to Section 162(m)
of the Code, such modifications and/or changes do not disqualify compensation
attributable to such Awards as “performance-based compensation” under Section
162(m) of the Code; and
          (c) any adjustment with respect to an Incentive Stock Option due to a
change or distribution described in this Section 11 shall comply with the rules
of Section 424(a) of the Code, and in no event shall any adjustment be made
which would render any Incentive Stock Option granted hereunder other than an
incentive stock option for purposes of Section 422 of the Code. The Committee
may also make the foregoing changes and any other changes, including changes in
the classes of securities available, to the extent it is deemed necessary or
desirable to preserve the intended benefits of the Plan for the Company and the
Participants in the event of any other reorganization, recapitalization, merger,
consolidation, spinoff, extraordinary dividend or other distribution or similar
transaction.
     12. Rights as Employees, Directors or Independent Contractors. No person
shall have any claim or right to be granted an Award, and the grant of an Award
shall not be construed as giving a Participant the right to be retained in the
employ of, as a Director of, or as an Independent Contractor of the Company or a
Subsidiary. Further, the Company and each Subsidiary expressly reserve the right
at any time to dismiss a Participant free from any liability, or any claim under
the Plan, except as provided herein or in any Award Agreement issued hereunder.
     13. Listing of Shares and Related Matters. If at any time the Committee
shall determine that the listing, registration or qualification of the shares of
Common Stock

-14-



--------------------------------------------------------------------------------



 



subject to any Award on any securities exchange or under any applicable law, or
the consent or approval of any governmental regulatory authority, is necessary
or desirable as a condition of, or in connection with, the granting of an Award
or the issuance of shares of Common Stock thereunder, such Award may not be
exercised, distributed or paid out, as the case may be, in whole or in part,
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee.
     14. Shareholder Approval.
          (a) Initial Approval. The Plan shall be approved by the shareholders
of the Company at the first annual meeting following the date adopted by the
Board. Approval of the Plan by the shareholders of the Company shall be a
condition to the right of each Participant to receive or retain Awards
hereunder.
          (b) Reapproval. If required by Treasury
Regulation Section 1.162-27(e)(4)(vi) or any successor regulation or rule, the
material terms of Performance Criteria as described in Section 7 shall be
disclosed to and reapproved by the shareholders of the Company no later than the
first shareholder meeting that occurs in the 5th year following the year in
which the Company’s shareholders previously approved such performance goals.
          (c) Repricing. Any amendment, revision, replacement, cancellation and
regrant, or other change to an outstanding Award, not otherwise provided herein,
that is determined to be a “repricing” (or word(s) of similar effect) under the
rules of the exchange or system on which Common Stock is listed shall be
approved by the shareholders of the Company before such “repriced” Award shall
be effective.
     15. Change of Control. Unless otherwise specified in a Participant’s Award
Agreement at the time of grant, in the event of a Change of Control, the
following shall occur with respect to any and all Awards outstanding as of such
Change of Control:
          (a) To the extent any Stock Option, Incentive Stock Option or Stock
Appreciation Right (including any Stock Option, Incentive Stock Option or Stock
Appreciation Right granted under the Predecessor Plan) is not exercisable, it
shall become exercisable as to one-half of the shares subject to the
unexercisable portion of the Stock Option and one-half of the shares subject to
the unexercisable portion of the Stock Appreciation Right;
          (b) Any restrictions imposed on Restricted Shares and Restricted Units
shall lapse as to one-half of the Restricted Shares and one-half of the
Restricted Units subject to such restrictions;
          (c) Unless otherwise specified in a Participant’s Award Agreement at
time of grant, the maximum payout opportunities attainable under all outstanding
Awards of Performance Units, Performance Shares and Other Incentive Awards shall
be deemed to have been fully earned for the entire performance period(s) as of
the effective date of the Change of Control. The vesting of all such Awards
shall be

-15-



--------------------------------------------------------------------------------



 




accelerated as of the effective date of the Change of Control, and in full
settlement of such Awards, there shall be paid out in cash, or in the sole
discretion of the Committee, shares of Common Stock with a Fair Market Value
equal to the amount of such cash, to Participants within thirty (30) days
following the effective date of the Change of Control the maximum of payout
opportunities associated with such outstanding Awards; and
          (d) To the extent that any Director Option (including a Director
Option granted under the Predecessor Plan) is not exercisable, it shall become
exercisable as to all of the shares subject to the unexercisable portion of the
Director Option.
     16. Governing Law. To the extent that federal laws do not otherwise
control, the Plan and all Award Agreements hereunder shall be construed in
accordance with and governed by the law of the State of Illinois (without regard
for its conflict of laws principles).
     17. Construction. The descriptive headings in the Plan are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of the Plan. The use of the word “including” in
the Plan shall be by way of example rather than by limitation. Except where
otherwise indicated by the context, any masculine term used herein also shall
include the feminine, the plural shall include the singular, and the singular
shall include the plural.
     18. Effective Date and Term. The original effective date of the Plan was
June 3, 2005 (the “Effective Date”), subject to approval by the shareholders of
the Company. The effective date of this Amended and Restated Plan is April 4,
2007. No Award shall be granted after June 3, 2015; provided, however, that the
terms and conditions applicable to any Award granted prior to such date may
thereafter be amended or modified by mutual agreement between the Company and
the Participant or such other persons as may then have an interest therein.
Also, by mutual agreement between the Company and a Participant hereunder, under
the Plan or under any other present or future plan of the Company, and subject
to the limitations under Section 5(b)(ii), Awards may be granted to such
Participant in substitution and exchange for, and in cancellation of, any Awards
previously granted such participant under the Plan, or any other present or
future plan of the Company.

-16-